Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 12/2/2021 in which Claims 31-50 are pending and Claims 1-30 are canceled.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/2/2021 and 4/7/22 were filed on and after the mailing date of the application on 12/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 31, 43 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 17 of U.S. Patent No. 11,243,293. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than U.S. Patent No. 11, 243,293. 
Claims of Patent 11,243,293
Claims of Instant Application 17/541,165
1. A method comprising: at an electronic device that includes one or more radar-based transmitters and one or more radar-based receivers;

transmitting, from one or more of the transmitters, radio waves into an area in the vicinity of the electronic device;

receiving, at one or more of the receivers, radio waves reflected off one or more objects in the vicinity of the electronic device;

accessing, by the electronic device, one or more requirements corresponding to signal quality for processing user interactions with the electronic device, wherein the user interactions are associated with a particular type of user-activity analysis application, and wherein the one or more requirements corresponding to signal quality are determined by the particular type of user-activity analysis application;

determining, by the electronic device and based on the one or more requirements corresponding to signal quality for processing user interactions with the electronic device, whether to select either a trilateration processing module for processing subsequently received radio waves or an imaging processing module for processing the subsequently received radio waves, wherein the electronic device comprises the trilateration processing module and the imaging processing module; and

selecting, based on the one or more requirements corresponding to signal quality for processing user interactions with the electronic device:

an imaging processing module for processing the subsequently received
radio waves when a noise signal associated with the received radio waves exceeds a predetermined threshold; else and
a trilateration processing module for processing the subsequently received radio waves when a speed of at least one of the one or more objects exceeds a predetermined threshold.
31. A method comprising:
at an electronic device that includes one or more radar-based transmitters and one or more radar-based receivers;
transmitting, from one or more of the radar-based transmitters, radio waves into an area in a vicinity of the electronic device;

receiving, at one or more of the radar-based receivers, radio waves reflected off
one or more objects in the vicinity of the electronic device; and

processing the radio waves as reflected off the one or more objects using a radar
imaging module.
17. A system comprising: one or more radar-based transmitters; one or more radar-based receivers; one or more processors; and a non-transitory memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to perform operations comprising: transmitting, from one or more of the transmitters, radio waves into an area in the vicinity of an electronic device; receiving, at one or more of the receivers, radio waves reflected off one or more objects in the vicinity of the electronic device;
accessing one or more requirements corresponding to signal quality for processing user interactions with the electronic device, wherein the user interactions are associated with a particular type of user-activity analysis application, and wherein the one or more requirements corresponding to signal quality are determined by the particular type of user-activity analysis application; determining, based on the one or more requirements corresponding to signal quality for processing user interactions with the electronic device, whether to select either a trilateration processing module for processing subsequently received radio waves or an imaging processing module for processing the subsequently received radio waves, wherein the electronic device comprises the trilateration processing module and the imaging processing module; and selecting, based on the one or more requirements corresponding to signal quality for processing subsequent user interactions with the electronic device: an imaging processing module for processing the subsequently received radio waves when a noise signal associated with the received radio waves exceeds a predetermined threshold; and a trilateration processing module for processing the subsequently received radio waves when a speed of at least one of the one or more objects exceeds a predetermined threshold.
43.  A system, comprising:
one or more radar-based transmitters;
one or more radar-based receivers;
one or more processors; and
a non-transitory memory coupled to the one or more processors and comprising
instructions executable by the one or more processors, wherein the one or more processors are
operable in response to executing the instructions to initiate operations comprising: transmitting, from the one or more radar-based transmitters, radio waves into an area in a vicinity of an electronic device;
receiving, at the one or more radar-based receivers, radio waves reflected off
one or more objects in the vicinity of the electronic device; and
processing the radio waves as reflected off the one or more objects using a radar
imaging module.


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claim(s) 31-34, 36-38, 43-44, 46 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0086256 to Chen et al (“Chen”) in view of U.S. Patent Publication 2017/0097413 to Gillian et al (“Gillian”).
As to Claim 31, Chen teaches a method comprising: at an electronic device that includes one or more radar-based transmitters and one or more radar-based receivers (wireless HCI system 100...include a wireless access point (AP) 110 [electronic device], see ¶ 0026; AP 110 may include one or more transceivers, see ¶ 0027; Fig. 1B); transmitting, from one or more of the radar-based transmitters, radio waves into an area in a vicinity of the electronic device (the AP 110 may transmit or broadcast radar signals 122 in the wireless channel 150 and measure the reflected signals to detect and/or identify objects in the wireless channel 150, see ¶ 0039); receiving, at one or more of the radar-based receivers, radio waves reflected off one or more objects in the vicinity of the electronic device (AP 110 receives the reflected radar signals 122 as a set of Doppler-shifted radar signals 124, see ¶ 0039; Fig. 1B); and
Chen does not expressly disclose processing the radio waves as reflected off the one or more objects using a radar imaging module.
Gillian teaches processing the radio waves as reflected off the one or more objects using a radar imaging module (the radar sensor 120 represents functionality that wirelessly detects targets through the transmission and reception of radio frequency (RF) or radar signals, see ¶ 0033; the radar sensor 120 can be configured to receive and process reflections of the radar field to provide large-body gestures based on reflections from human tissue caused by body, arm, or leg movements, see ¶ 0035; the signal transformer 502 transforms the raw radar data representing reflection signals into radar data representations, see ¶ 0063; the radar feature extractor 504 may extract alternate radar features, such as range features or image features, from radar data representations provided by the signal transformer 502 [radar imaging module], see ¶ 0068).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen with Gillian to teach processing the radio waves as reflected off the one or more objects using a radar imaging module. The suggestion/motivation would have been in order to implement radar-based contextual sensing (see ¶ 0083).
As to Claim 32, Chen and Gillian depending from Claim 31, Chen teaches wherein the transmitting, from the one or more of the radar-based transmitters, the radio waves is performed according to a transmission operating mode selected from a plurality of transmission operating modes (the AP 110 may broadcast single-tone (e.g., un-modulated) CW radar signals 122, see ¶ 0040; the AP 110 may use pulse compression to modulate the radar signals 122, see ¶ 0041. Examiner construes the modes to be single-tone (e.g. un-modulated) CW radar and pulse compression).  
As to Claim 33, Chen and Gillian depending from Claim 32, Chen teaches dynamically switching between two or more of the plurality of transmission operating modes during operation (the AP 110 may broadcast single-tone (e.g., un-modulated) CW radar signals 122, see ¶ 0040; the AP 110 may use pulse compression to modulate the radar signals 122...The modulated radar signals 122 may be used to detect objects (e.g., user activity 101) at longer ranges than single-tone CW radar signals, see ¶ 0041. Examiner construes that when gestures of longer range are detected that pulse compression may be used rather than single-tone CW).  
As to Claim 34, Chen and Gillian depending from Claim 31, Gillian teaches wherein the processing the radio waves as reflected off the one or more objects using the radar imaging module comprises: generating a 3D image from the radio waves as reflected, wherein the 3D image represents a scene corresponding the area in the vicinity of the electronic device (The 3D radar features may include radar reflection features, motion features, or shape features that capture physical aspects of the space or area of interest. For example, the 3D radar features may include ranging, position, or shape information for targets in the space, such as furniture, walls, appliances, floor coverings, architectural features, and the like. In the context of the present example, the context manager 112 extracts position and surface radar features of targets in the room [scene], such as the television 1204, plant 1206, door 1208, lamp 1210, picture 1212, and sofa 1214. The radar shapes may indicate an approximate shape, surface texture, or position (absolute or relative to other targets) of each target in the room, see ¶ 0116; as a device moves through a space, the radar sensor can capture physical characteristics of the room as multiple 3D radar features, see ¶ 0118); and 4 of 9Docket No. WA-201702-010-1-USO_8255-0063Preliminary Amendmentperforming scene analysis on the scene by determining detecting a user or a portion of a user from the 3D image (the user detection application 524 also tracks the user when the user is detected in the environment. For example, the user detection application 524 may detect the presence based on a detection radar feature 512 and shape radar feature 520 that matches a known 3D profile of the user, see ¶ 0077).  
As to Claim 36, Chen and Gillian depending from Claim 34, Gillian teaches selecting, based on the scene analysis, a portion of the scene to track; or in response to the scene analysis detecting a plurality of users from the 3D image, selecting a user from the plurality of users detected for tracking (the user detection application 524 also tracks the user when the user is detected in the environment. For example, the user detection application 524 may detect the presence based on a detection radar feature 512 and shape radar feature 520 that matches a known 3D profile of the user, see ¶ 0077).  
As to Claim 37, Chen and Gillian depending from Claim 31, Chen teaches wherein the processing the radio waves as reflected off the one or more objects using the radar imaging module is performed in response to determining that a signal corresponding to the radio waves as reflected has a predetermined level of noise that exceeds a threshold level of noise (the radar sensor 120 can be configured to receive and process reflections of the radar field to provide large-body gestures based on reflections from human tissue caused by body, arm, or leg movements, see ¶ 0035; the AP 110 may implement a radar-based (e.g., backscattering) sounding technique if the amount of noise in the wireless channel 150 is greater than or equal to a threshold noise level... the AP 110 may transmit or broadcast radar signals 122 in the wireless channel 150 and measure the reflected signals to detect and/or identify objects in the wireless channel 150, see ¶ 0039; the signal transformer 502 transforms the raw radar data representing reflection signals into radar data representations, see ¶ 0063; the radar feature extractor 504 may extract alternate radar features, such as range features or image features, from radar data representations provided by the signal transformer 502 [radar imaging module], see ¶ 0068).
As to Claim 38, Chen and Gillian depending from Claim 31, Chen teaches wherein the processing the radio waves as reflected off the one or more objects using the radar imaging module is performed in response to determining one or more stored application requirements corresponding to user gestures to be detected (the UI map 462 may store information that can be used to map each of the user inputs to a particular pattern of Doppler shifts (e.g., Doppler signatures) stored by the DS store 461 [stored application requirements]. For some embodiments, the user inputs [user gestures] stored by the UI map 462 may be organized in accordance with one or more users of the device 400 and/or an HCI system to which the device 400 belongs, see ¶ 0070).  
As to Claim 43, Chen teaches a system, comprising: one or more radar-based transmitters; one or more radar-based receivers (wireless HCI system 100...include a wireless access point (AP) 110 [electronic device], see ¶ 0026; AP 110 may include one or more transceivers, see ¶ 0027; Fig. 1B); one or more processors (logical blocks, modules, circuits and instructions described in connection with the embodiments disclosed herein may be executed by one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, application specific integrated circuits (ASICs), application specific instruction set processors (ASIPs), field programmable gate arrays (FPGAs), or other equivalent integrated or discrete logic circuitry, see ¶ 0025); and a non-transitory memory coupled to the one or more processors and comprising instructions executable by the one or more processors, wherein the one or more processors are operable in response to executing the instructions to initiate operations (The non-transitory processor-readable storage medium may comprise random access memory (RAM) such as synchronous dynamic random access memory (SDRAM), read only memory (ROM), non-volatile random access memory (NVRAM), electrically erasable programmable read-only memory (EEPROM), FLASH memory, other known storage media, and the like. The techniques additionally, or alternatively, may be realized at least in part by a processor-readable communication medium that carries or communicates code in the form of instructions or data structures and that can be accessed, read, and/or executed by a computer or other processor, see ¶ 0024) comprising: transmitting, from the one or more radar-based transmitters, radio waves into an area in a vicinity of an electronic device (the AP 110 may transmit or broadcast radar signals 122 in the wireless channel 150 and measure the reflected signals to detect and/or identify objects in the wireless channel 150, see ¶ 0039); receiving, at the one or more radar-based receivers, radio waves reflected off one or more objects in the vicinity of the electronic device (AP 110 receives the reflected radar signals 122 as a set of Doppler-shifted radar signals 124, see ¶ 0039; Fig. 1B); and
Chen does not expressly disclose processing the radio waves as reflected off the one or more objects using a radar imaging module.
Gillian teaches processing the radio waves as reflected off the one or more objects using a radar imaging module (the radar sensor 120 represents functionality that wirelessly detects targets through the transmission and reception of radio frequency (RF) or radar signals, see ¶ 0033; the radar sensor 120 can be configured to receive and process reflections of the radar field to provide large-body gestures based on reflections from human tissue caused by body, arm, or leg movements, see ¶ 0035; the signal transformer 502 transforms the raw radar data representing reflection signals into radar data representations, see ¶ 0063; the radar feature extractor 504 may extract alternate radar features, such as range features or image features, from radar data representations provided by the signal transformer 502 [radar imaging module], see ¶ 0068).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen with Gillian to teach processing the radio waves as reflected off the one or more objects using a radar imaging module. The suggestion/motivation would have been in order to implement radar-based contextual sensing (see ¶ 0083).
As to Claim 44, Chen and Gillian depending from Claim 43, Gillian teaches wherein the processing the radio waves as reflected off the one or more objects using the radar imaging module comprises: generating a 3D image from the radio waves as reflected, wherein the 3D image represents a scene corresponding the area in the vicinity of the electronic device (The 3D radar features may include radar reflection features, motion features, or shape features that capture physical aspects of the space or area of interest. For example, the 3D radar features may include ranging, position, or shape information for targets in the space, such as furniture, walls, appliances, floor coverings, architectural features, and the like. In the context of the present example, the context manager 112 extracts position and surface radar features of targets in the room [scene], such as the television 1204, plant 1206, door 1208, lamp 1210, picture 1212, and sofa 1214. The radar shapes may indicate an approximate shape, surface texture, or position (absolute or relative to other targets) of each target in the room, see ¶ 0116; as a device moves through a space, the radar sensor can capture physical characteristics of the room as multiple 3D radar features, see ¶ 0118); and 4 of 9Docket No. WA-201702-010-1-USO_8255-0063Preliminary Amendmentperforming scene analysis on the scene by determining detecting a user or a portion of a user from the 3D image (the user detection application 524 also tracks the user when the user is detected in the environment. For example, the user detection application 524 may detect the presence based on a detection radar feature 512 and shape radar feature 520 that matches a known 3D profile of the user, see ¶ 0077).  
As to Claim 46, Chen and Gillian depending from Claim 44, Gillian teaches selecting, based on the scene analysis, a portion of the scene to track; or in response to the scene analysis detecting a plurality of users from the 3D image, selecting a user from the plurality of users detected for tracking (the user detection application 524 also tracks the user when the user is detected in the environment. For example, the user detection application 524 may detect the presence based on a detection radar feature 512 and shape radar feature 520 that matches a known 3D profile of the user, see ¶ 0077).  
10.	Claim(s) 35, 45 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0086256 to Chen et al (“Chen”) in view of U.S. Patent Publication 2017/0097413 to Gillian et al (“Gillian”) in further view of U.S. Patent 10,572,027 to Poupyrev et al (“Poupyrev”).
As to Claim 35, Chen, Gillian and Gillian depending from Claim 34, Chen, Gillian and Gillian do not expressly disclose detecting at least one of an in-the-air gesture or a touch gesture from the user. Poupyrev teaches detecting at least one of an in-the-air gesture or a touch gesture from the user (a gesture, for instance, may be defined at least in part through interaction with a touchscreen device with one hand and detected using a three dimensional object detection system (e.g., radar techniques) with another hand. In another instance, entry into a gesture recognition mode may be implemented through touch and then recognized through three-dimensional orientation and motion of that hand or another, see Col. 3, lines 34-42).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen, Gillian and Gillian with Poupyrev to teach detecting at least one of an in-the-air gesture or a touch gesture from the user. The suggestion/motivation would have been in order to provide an ability to disambiguate between gestures based on distance (see Col. 3, lines 30-31).
  As to Claim 45, Chen, Gillian and Gillian depending from Claim 44, Chen, Gillian and Gillian do not expressly disclose detecting at least one of an in-the-air gesture or a touch gesture from the user. Poupyrev teaches detecting at least one of an in-the-air gesture or a touch gesture from the user (a gesture, for instance, may be defined at least in part through interaction with a touchscreen device with one hand and detected using a three dimensional object detection system (e.g., radar techniques) with another hand. In another instance, entry into a gesture recognition mode may be implemented through touch and then recognized through three-dimensional orientation and motion of that hand or another, see Col. 3, lines 34-42).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen, Gillian and Gillian with Poupyrev to teach detecting at least one of an in-the-air gesture or a touch gesture from the user. The suggestion/motivation would have been in order to provide an ability to disambiguate between gestures based on distance (see Col. 3, lines 30-31).
11.	Claim(s) 39, 47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0086256 to Chen et al (“Chen”) in view of U.S. Patent Publication 2017/0097413 to Gillian et al (“Gillian”) in further view of U.S. Patent Publication 2019/0011989 to Schwesig et al (“Schwesig”).
As to Claim 39, Chen and Gillian depending from Claim 31, Chen and Gillian do not expressly disclose wherein the electronic device includes a display, and wherein the transmitting comprises: transmitting, from a first set of the one or more of the radar-based transmitters, first radio waves, wherein a majority of the first radio waves are transmitted in a direction parallel to the display; and transmitting, from a second set of the one or more of the radar-based transmitters, second radio waves, wherein a majority of the second radio waves are transmitted in a direction that is perpendicular to the display.  Schwesig teaches wherein the electronic device includes a display (computing device 800 includes...a display system 820, see ¶ 0090), and wherein the transmitting comprises: transmitting, from a first set of the one or more of the radar-based transmitters, first radio waves, wherein a majority of the first radio waves are transmitted in a direction parallel to the display; and transmitting, from a second set of the one or more of the radar-based transmitters, second radio waves, wherein a majority of the second radio waves are transmitted in a direction that is perpendicular to the display (source device 502 includes antennas 506a-506d to transmit and receive multiple RF signals... Each antenna of antennas 506a-506d is used by source device 502 to transmit a respective RF signal (e.g., antenna 506a transmits RF signal 508a, antenna 506b transmits RF signal 508b, and so forth). As discussed above, these RF signals can be configured to form a specific transmission pattern or diversity scheme when transmitted together, see ¶ 0059; RF signals 508a-508d can each be configured with different directional transmission angles, see ¶ 0061, Figure 5).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen and Gillian with Schwesig to teach wherein the electronic device includes a display, and wherein the transmitting comprises: transmitting, from a first set of the one or more of the radar-based transmitters, first radio waves, wherein a majority of the first radio waves are transmitted in a direction parallel to the display; and transmitting, from a second set of the one or more of the radar-based transmitters, second radio waves, wherein a majority of the second radio waves are transmitted in a direction that is perpendicular to the display. The suggestion/motivation would have been in order for source device to determine shape and corresponding distance information associated with hand to analyze the various return times of each reflected signal (see ¶ 0060).
As to Claim 47, Chen and Gillian depending from Claim 43, Chen and Gillian do not expressly disclose wherein the electronic device includes a display, and wherein the transmitting comprises: transmitting, from a first set of the one or more of the radar-based transmitters, first radio waves, wherein a majority of the first radio waves are transmitted in a direction parallel to the display; and transmitting, from a second set of the one or more of the radar-based transmitters, second radio waves, wherein a majority of the second radio waves are transmitted in a direction that is perpendicular to the display.  Schwesig teaches wherein the electronic device includes a display (computing device 800 includes...a display system 820, see ¶ 0090), and wherein the transmitting comprises: transmitting, from a first set of the one or more of the radar-based transmitters, first radio waves, wherein a majority of the first radio waves are transmitted in a direction parallel to the display; and transmitting, from a second set of the one or more of the radar-based transmitters, second radio waves, wherein a majority of the second radio waves are transmitted in a direction that is perpendicular to the display (source device 502 includes antennas 506a-506d to transmit and receive multiple RF signals... Each antenna of antennas 506a-506d is used by source device 502 to transmit a respective RF signal (e.g., antenna 506a transmits RF signal 508a, antenna 506b transmits RF signal 508b, and so forth). As discussed above, these RF signals can be configured to form a specific transmission pattern or diversity scheme when transmitted together, see ¶ 0059; RF signals 508a-508d can each be configured with different directional transmission angles, see ¶ 0061, Figure 5).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen and Gillian with Schwesig to teach wherein the electronic device includes a display, and wherein the transmitting comprises: transmitting, from a first set of the one or more of the radar-based transmitters, first radio waves, wherein a majority of the first radio waves are transmitted in a direction parallel to the display; and transmitting, from a second set of the one or more of the radar-based transmitters, second radio waves, wherein a majority of the second radio waves are transmitted in a direction that is perpendicular to the display. The suggestion/motivation would have been in order for source device to determine shape and corresponding distance information associated with hand to analyze the various return times of each reflected signal (see ¶ 0060).
12.	Claim(s) 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0086256 to Chen et al (“Chen”) in view of U.S. Patent Publication 2017/0097413 to Gillian et al (“Gillian”) in further view of U.S. Patent Publication 2019/0011989 to Schwesig et al (“Schwesig”) and in further view of U.S. Patent 10,310,620 to Lien et al (“Lien”).
As to Claim 40, Chen, Gillian and Schwesig depending from Claim 39, Chen, Gillian and Schwesig do not expressly disclose wherein the processing the radio waves as reflected off the one or more objects using the radar imaging module comprises: selecting the first radio waves or the second radio waves, as reflected, based on a distance of the one or more objects from the electronic device.  Lien teaches wherein the processing the radio waves as reflected off the one or more objects using the radar imaging module comprises: selecting the first radio waves or the second radio waves, as reflected, based on a distance of the one or more objects from the electronic device (Each of these type-specific radar systems 102 provide different radar fields through differently structured or differently operated radar -emitting elements 104, shown with 104-1, 104-2, and 104-N, see Col. 2, lines 48-51; the different types of the radar fields 110 may include continuous wave and pulsed radar systems, see Col. 5, lines 49-50; These radar fields 110 can vary from a small size, such as between one and fifty millimeters, to one half to five meters, to even one to about 30 meters. In the larger-size fields, the antenna element 106 can be configured to receive and process reflections of the radar field to provide large-body gestures based on reflections from human tissue caused by body, arm, or leg movements, though smaller and more-precise gestures can be sensed as well, see Col. 6, lines 3-10; These two or more different reflection signals, as noted above, are each reflected from an object moving in each of two or more different radar fields. These reflection signals can be received at a same or nearly same time for one movement in two radar fields or two different movements in two different fields at different times. These different movements and times can include, for example, a micro-movement of two fingers to control a smart watch [gesture based on reflection of first radio waves] and a large gesture to control a stereo in another room [gesture based on reflection of second radio waves], see Col. 6, lines 57-66. Examiner construes that based on the user’s activity (e.g. controlling a watch or controlling a stereo), the distance of the reflected waves determines which is selected to recognize the gesture).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen, Gillian and Schwesig with Lien to teach wherein the processing the radio waves as reflected off the one or more objects using the radar imaging module comprises: selecting the first radio waves or the second radio waves, as reflected, based on a distance of the one or more objects from the electronic device.  The suggestion/motivation would have been in order for people to control devices near to them, but also those from medium to large distances, such as to control a stereo across a room, a thermostat in a different room, or a television that is a few meters away (see Col. 1, lines 35-38).
As to Claim 41, Chen, Gillian, Schwesig and Lien depending from Claim 40, Lien teaches wherein: the first radio waves, as reflected, are selected in response to determining that the distance does not exceed a predetermined threshold; or the second radio waves, as reflected, are selected in response to determining that the distance meets or exceeds a predetermined threshold  (Each of these type-specific radar systems 102 provide different radar fields through differently structured or differently operated radar -emitting elements 104, shown with 104-1, 104-2, and 104-N, see Col. 2, lines 48-51; the different types of the radar fields 110 may include continuous wave and pulsed radar systems, see Col. 5, lines 49-50; These radar fields 110 can vary from a small size, such as between one and fifty millimeters, to one half to five meters, to even one to about 30 meters. In the larger-size fields, the antenna element 106 can be configured to receive and process reflections of the radar field to provide large-body gestures based on reflections from human tissue caused by body, arm, or leg movements, though smaller and more-precise gestures can be sensed as well, see Col. 6, lines 3-10; These two or more different reflection signals, as noted above, are each reflected from an object moving in each of two or more different radar fields. These reflection signals can be received at a same or nearly same time for one movement in two radar fields or two different movements in two different fields at different times. These different movements and times can include, for example, a micro-movement of two fingers to control a smart watch [gesture based on reflection of first radio waves] and a large gesture to control a stereo in another room [gesture based on reflection of second radio waves], see Col. 6, lines 57-66. Examiner construes that based on the user’s activity (e.g. controlling a watch or controlling a stereo), the distance of the reflected waves determines which is selected to recognize the gesture and the threshold is determined by the range of the radar field).  
 As to Claim 42, Chen, Gillian and Schwesig depending from Claim 39, Chen, Gillian and Schwesig do not expressly disclose wherein the processing the radio waves as reflected off the one or more objects using the radar imaging module comprises: processing the first radio waves, as reflected, to detect at least one interaction of the one or more objects located within a predetermined distance of the electronic device; and processing the second radio waves, as reflected, to detect at least one interaction of the one or more objects located outside of the predetermined distance of the electronic device. Lien teaches  wherein the processing the radio waves as reflected off the one or more objects using the radar imaging module comprises: processing the first radio waves, as reflected, to detect at least one interaction of the one or more objects located within a predetermined distance of the electronic device (Each of these type-specific radar systems 102 provide different radar fields through differently structured or differently operated radar -emitting elements 104, shown with 104-1, 104-2, and 104-N, see Col. 2, lines 48-51; the different types of the radar fields 110 may include continuous wave and pulsed radar systems, see Col. 5, lines 49-50; These radar fields 110 can vary from a small size, such as between one and fifty millimeters, to one half to five meters, to even one to about 30 meters, see Col. 6, lines 3-10; These two or more different reflection signals, as noted above, are each reflected from an object moving in each of two or more different radar fields. These reflection signals can be received at a same or nearly same time for one movement in two radar fields or two different movements in two different fields at different times. These different movements and times can include, for example, a micro-movement of two fingers to control a smart watch [gesture based on reflection of first radio waves] and a large gesture to control a stereo in another room [gesture based on reflection of second radio waves], see Col. 6, lines 57-66. Examiner construes that based on the user’s activity (e.g. controlling a watch or controlling a stereo), the distance of the reflected waves determines which is selected to recognize the gesture); and processing the second radio waves, as reflected, to detect at least one interaction of the one or more objects located outside of the predetermined distance of the electronic device (Each of these type-specific radar systems 102 provide different radar fields through differently structured or differently operated radar -emitting elements 104, shown with 104-1, 104-2, and 104-N, see Col. 2, lines 48-51; the different types of the radar fields 110 may include continuous wave and pulsed radar systems, see Col. 5, lines 49-50; These radar fields 110 can vary from a small size, such as between one and fifty millimeters, to one half to five meters, to even one to about 30 meters, see Col. 6, lines 3-10; These two or more different reflection signals, as noted above, are each reflected from an object moving in each of two or more different radar fields. These reflection signals can be received at a same or nearly same time for one movement in two radar fields or two different movements in two different fields at different times. These different movements and times can include, for example, a micro-movement of two fingers to control a smart watch [gesture based on reflection of first radio waves] and a large gesture to control a stereo in another room [gesture based on reflection of second radio waves], see Col. 6, lines 57-66. Examiner construes that based on the user’s activity (e.g. controlling a watch or controlling a stereo), the distance of the reflected waves determines which is selected to recognize the gesture and the size of the radar field for a particular gesture dictates whether the reflected radio wave is detected outside or within its range).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chen, Gillian and Schwesig with Lien to teach wherein the processing the radio waves as reflected off the one or more objects using the radar imaging module comprises: processing the first radio waves, as reflected, to detect at least one interaction of the one or more objects located within a predetermined distance of the electronic device; and processing the second radio waves, as reflected, to detect at least one interaction of the one or more objects located outside of the predetermined distance of the electronic device. The suggestion/motivation would have been in order for people to control devices near to them, but also those from medium to large distances, such as to control a stereo across a room, a thermostat in a different room, or a television that is a few meters away (see Col. 1, lines 35-38).
13.	Claim(s) 48-50 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication 2010/085877 to Lohbihler et al (“Lohbihler”) in view of U.S. Patent 10,572,027 to Poupyrev et al (“Poupyrev”).
As to Claim 48, Lohbihler teaches a system, comprising: a first plurality of radar-based transceivers; a second plurality of radar-based transceivers; 7 of 9Docket No. WA-201702-010-1-USO_8255-0063Preliminary Amendment wherein each radar-based transceiver includes a radar-based transmitter and a radar-based receiver (the array can consist of a plurality of signal receivers 12...that are configured to interact with a plurality of transmitter devices 10, each affixed to its own object, see ¶ 0074. Examiner construes that each pair of transmitter/receiver correspond to respective objects); 
Lohbihler does not expressly disclose wherein the first plurality of radar-based transceivers is configured to transmit first radio waves into a first area in a vicinity of an electronic device and receive the first radio waves reflected off of one or more first objects in the first area; wherein the second plurality of radar-based transceivers is configured to transmit second radio waves into a second area in the vicinity of the electronic device and receive the second radio waves reflected off of one or more second objects in the second area; and one or more processors configured to process at least one of the first radio waves as reflected or the second radio waves as reflected in response to determining one or more stored application requirements corresponding to user gestures to be detected.  
However, Lohbihler teaches where it is desired to track the location and/or movement of a plurality of objects in a three dimensional space, then the array can consist of a plurality of signal receivers 12 (each being coupled to a respective channel processor)...that are configured to interact with a plurality of transmitter devices 10, each affixed to its own object...R1 and R2 as the reflected ranges to each respective receiver from the one transmitter (see ¶ 0074) but does not explicitly disclose one or more first objects in the first area and one or more second objects in the second area or a processor to process at least one of the radio waves as reflected in response to determining one or more stored application requirements corresponding to user gestures. Poupyrev teaches the 3D object detection system 118 is configured to use radar techniques and radio waves through use of a radio wave transmitter/receiver 124 and a radar processing module 126 (see Col. 4, lines 39-41); a first operation is caused by the computing device 102 responsive to detection by the three dimensional object detection system of a collection of inputs involving identification, orientation, or movement of one or more hands of a user within a threshold distance...The gesture module 120 also recognizes a gesture through one or more of identification of the object (e.g., the hand 706), orientation of the object (e.g., a pinch by the fingers), and/or movement of the object, e.g., movement involved in making the pinch gesture 706... a second operation is caused by the computing device 102 that is different than the first operation responsive to detection by the three dimensional object detection system of the collection of inputs involving identification, orientation, or movement of the one or more hands of the user that is not within the threshold distance...The gesture module 120 also detects the same collection of inputs involving identification, orientation, or movement of the one or more hands of the user, e.g., the pinch gesture in the previous example. However, since the distance is beyond the threshold a different operation is initiated even though the collection of inputs (e.g., the gesture) is the same but for the distance (see Col. 7, line 58 – Col. 8, line 26) where Poupyrev discloses a 3D object detection module that detects two hands in different areas based on reflected radio waves.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Lohbihler with Poupyrev to teach wherein the first plurality of radar-based transceivers is configured to transmit first radio waves into a first area in a vicinity of an electronic device and receive the first radio waves reflected off of one or more first objects in the first area; wherein the second plurality of radar-based transceivers is configured to transmit second radio waves into a second area in the vicinity of the electronic device and receive the second radio waves reflected off of one or more second objects in the second area; and one or more processors configured to process at least one of the first radio waves as reflected or the second radio waves as reflected in response to determining one or more stored application requirements corresponding to user gestures to be detected.  The suggestion/motivation would have been in order to provide an ability to disambiguate between gestures based on distance (see Col. 3, lines 30-31).
As to Claim 49, Lohbihler and Poupyrev depending from Claim 48, Lohbihler teaches wherein the one or more processors are configured to execute a first processing module to process the first radio waves as reflected and execute a second processing module to process the second radio waves as reflected (where it is desired to track the location and/or movement of a plurality of objects in a three dimensional space, then the array can consist of a plurality of signal receivers 12 (each being coupled to a respective channel processor)...that are configured to interact with a plurality of transmitter devices 10, each affixed to its own object...R1 and R2 as the reflected ranges to each respective receiver from the one transmitter, see ¶ 0074. Examiner construes that each receiver is coupled to a respective channel processor and each pair of transmitter/receiver (e.g. transceiver) would have a corresponding channel processor to process reflected radio waves).
As to Claim 50, Lohbihler and Poupyrev depending from Claim 48, Lohbihler teaches wherein the one or more processors are configured to select and execute a processing module from a plurality of different processing modules to process the first and second radio waves as reflected on a per transceiver basis (where it is desired to track the location and/or movement of a plurality of objects in a three dimensional space, then the array can consist of a plurality of signal receivers 12 (each being coupled to a respective channel processor)...that are configured to interact with a plurality of transmitter devices 10, each affixed to its own object...R1 and R2 as the reflected ranges to each respective receiver from the one transmitter, see ¶ 0074. Examiner construes that each receiver is coupled to a respective channel processor and each pair of transmitter/receiver (e.g. transceiver) would have a corresponding channel processor to process reflected radio waves).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/Examiner, Art Unit 2694    


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694